KNOPF, Judge,
concurring:
I fully concur in the reasoning and the result of the majority opinion. I write separately to add that, under Section 2.4 of the pre-nuptial agreement, Blue agreed to pay Ford’s attorney fees in the event of a divorce, provided that she made no attempt to challenge the validity of any part of the agreement. Since Ford did contest the validity of the agreement, Blue had no contractual obligation to pay her attorney fees and costs. However, the agreement does not preclude the trial court from making such an award. Therefore, the trial court retains its discretion under KRS 403.220 to award attorney fees and costs. Accordingly, I agree with the majority that this matter must be remanded to the trial court to determine whether Blue should be ordered to pay any part of the attorney fees and costs incurred by Ford.